Citation Nr: 9928994	
Decision Date: 10/07/99    Archive Date: 10/15/99

DOCKET NO.  97-29 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a chronic 
disability manifested by right knee pain.

3.  Entitlement to service connection for allergic 
conjunctivitis.

4.  Entitlement to a compensable disability evaluation for 
scars secondary to an inservice bilateral carpal tunnel 
syndrome release.

5.  Entitlement to a disability evaluation in excess of 10 
percent for a dermatological disability manifested by atopic 
dermatitis.

6.  Entitlement to a disability evaluation in excess of 10 
percent for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Acosta, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to August 
1995.

The above matters come before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).


FINDINGS OF FACT

1.  It has not been objectively shown that the veteran 
currently suffers from bilateral hearing loss, as 
specifically defined for VA purposes.

2.  It has not been objectively shown that the veteran 
currently suffers from a chronic disability manifested by 
right knee pain that had its onset or is in any way causally 
related to service.

3.  It has not been objectively shown that the veteran 
currently suffers from allergic conjunctivitis and that the 
claimed disability had its onset or is in any way causally 
related to service.

4.  All evidence necessary for an equitable disposition of 
all the appealed increased rating issues has been obtained 
and developed by the agency of original jurisdiction.

5.  It has not been objectively shown that the service-
connected scars secondary to an inservice bilateral carpal 
tunnel syndrome release are currently poorly nourished, with 
repeated ulceration, tender and painful, or that they 
currently impair the function of the veteran's wrists/hands.

6.  The disability picture pertaining to the service-
connected scars secondary to an inservice bilateral carpal 
tunnel syndrome is not unusual or exceptional so as to 
warrant further consideration of the increased rating claim 
on an extra-schedular basis.

7.  It has not been objectively shown that the service-
connected dermatological disability that has been diagnosed 
as atopic dermatitis currently is productive of constant 
itching or exudation, extensive lesions, marked 
disfigurement, extensive exfoliation, ulceration, crusting or 
systemic or nervous manifestations, or that the disability is 
exceptionally repugnant.

8.  The disability picture pertaining to the service-
connected dermatological disability is not unusual or 
exceptional so as to warrant further consideration of the 
increased rating claim on an extra-schedular basis.

9.  It has not been objectively shown that the service-
connected left knee disability currently is productive of any 
type of ankylosis of the left knee; dislocation of the 
semilunar cartilage, with frequent episodes of "locking," 
pain and effusion into the joint; recurrent subluxation or 
lateral instability of at least a moderate degree; limitation 
of the knee's flexion to 30 degrees or less; limitation of 
the knee's extension to 15 degrees or more; or malunion or 
nonunion of the left tibia and fibula.

10.  It has not been objectively shown that the service-
connected left knee disability currently is manifested by the 
arthritic involvement of two or more major joints, or two or 
more minor joint groups, with occasional incapacitating 
exacerbations and no limitation of motion.

11.  The disability picture pertaining to the service-
connected left knee disability is not unusual or exceptional 
so as to warrant further consideration of the increased 
rating claim on an extra-schedular basis.


CONCLUSIONS OF LAW

1.  The veteran has failed in her initial duty to submit a 
claim of entitlement to service connection for bilateral 
hearing loss that is well grounded or capable of 
substantiation.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.385 (1998).

2.  The veteran has failed in her initial duty to submit a 
claim of entitlement to service connection for a chronic 
disability manifested by right knee pain that is well 
grounded or capable of substantiation.  38 U.S.C.A. § 5107(a) 
(West 1991).

3.  The veteran has failed in her initial duty to submit a 
claim of entitlement to service connection for allergic 
conjunctivitis that is well grounded or capable of 
substantiation.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The schedular criteria for a compensable disability 
evaluation for the service-connected scars secondary to an 
inservice bilateral carpal tunnel syndrome release have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.118, Part 4, Diagnostic Codes 7803, 7804 
(1998).

5.  The schedular criteria for a disability evaluation in 
excess of 10 percent for the service-connected dermatological 
disability manifested by atopic dermatitis have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.118, Part 4, Diagnostic Code 7806 (1998).

6.  The schedular criteria for a disability evaluation in 
excess of 10 percent for the service-connected left knee 
disability have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Part 4, Diagnostic Codes 5003, 5010, 5256, 5257, 5259, 
5260, 5261, 5262 (1998).


REASONS AND BASES FOR THE FINDINGS AND CONCLUSIONS

The threshold question that must be resolved at the outset of 
the analysis of any issue is whether each one of the appealed 
claims is well grounded; that is, whether it is plausible, 
meritorious on its own, or otherwise capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The United States Court of Veterans Appeals (known 
as the United States Court of Appeals for Veterans Claims 
since March 1999, hereinafter referred to as "the Court") 
has said that VA's statutory "duty to assist" under 
38 U.S.C.A. § 5107(a) (West 1991) does not arise until there 
is a well-grounded claim.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

The Board does not have jurisdiction to adjudicate claims 
that are not well grounded.  Boeck v. Brown, 6 Vet. App. 14, 
17 (1993).  An appellant has, by statute, the duty to submit 
evidence that a claim is well-grounded, which means that the 
evidence must "justify a belief by a fair and impartial 
individual" that the claim is plausible.  38 U.S.C.A. 
§ 5107(a) (West 1991).  When such type of evidence is not 
submitted, the initial burden placed on the appellant is not 
met.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury during service (lay or 
medical evidence), and of a nexus between the inservice 
injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Evidentiary assertions by the appellant must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  See, Murphy, at 
81; see, also, Heuer v. Brown, 7 Vet. App. 379, 384 (1995), 
and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. §§ 3.303, 3.304 (1998).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

Service connection may also be granted, on a presumptive 
basis, when any one of the chronic diseases presumptively 
associated, for VA purposes, with service, including 
sensorineural hearing loss, is manifested to a degree of at 
least 10 percent within the year immediately following the 
veteran's separation from active military service, 
notwithstanding the lack of competent evidence of the 
manifestation of such disease during service.  See, 38 C.F.R. 
§§ 3.307(a), 3.309(a) (1998).

Impaired hearing will be considered to be a disability for VA 
purposes when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the three auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000 or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (1998).

Diseases of allergic etiology, including bronchial asthma and 
urticaria, may not be disposed of routinely for compensation 
purposes as constitutional or developmental abnormalities.  
Service connection must be determined on the evidence as to 
existence prior to enlistment and, if so existent, a 
comparative study must be made of its severity at enlistment 
and subsequently.  Increase in the degree of disability 
during service may not be disposed of routinely as natural 
progress nor as due to the inherent nature of the disease.  
Seasonal and other acute allergic manifestations subsiding on 
the absence of or removal of the allergen are generally to be 
regarded as acute diseases, healing without residuals.  The 
determination as to service incurrence or aggravation must be 
on the whole evidentiary showing.  38 C.F.R. § 3.380 (1998).

Disability evaluations are based upon the average impairment 
of earning capacity as determined by VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1, Part 4 (1998) (Schedule).  Separate rating codes 
identify the various disabilities.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded  history.  
38 C.F.R. § 4.2 (1998).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (1998).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
38 C.F.R. § 4.40 (1998); see, also, DeLuca v. Brown, 8 Vet. 
App. 202, 205-206 (1995).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to abnormal 
movement (due to a variety of reasons, to include ankylosis, 
contracted scars, flail joints, etc.), weakened movement, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, atrophy of disuse, as well as 
instability of station, disturbance of locomotion and 
interference with sitting, standing and weight-bearing.  
38 C.F.R. § 4.45 (1998).

With any form of arthritis, painful motion is an important 
factor of disability.  The facial expression, wincing, etc., 
on pressure or manipulation should be carefully noted and 
definitely related to affected joints, as the intent of the 
Schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability and 
actually painful, unstable or malaligned joints due to healed 
injury as entitled to at least the minimum compensable rating 
for that joint.  See, 38 C.F.R. § 4.59 (1998).

In addition to the above regulations, the adjudication and 
review of claims for increased ratings for disabilities of 
the musculoskeletal system that include degenerative 
arthritis, or osteoarthritis, as well as traumatic arthritis, 
substantiated by X-Ray evidence, requires the consideration 
of Diagnostic Code 5003 of the Schedule.  This diagnostic 
code provides for arthritis to be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  It also mandates 
that, when the limitation of motion is noncompensable under 
the appropriate diagnostic code, a 10 percent rating is to be 
assigned for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, but not 
added, under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  See, 
38 C.F.R. § 4.71a, Part 4, Diagnostic Codes 5003 and 5010 
(1998).

Additionally, in the absence of evidence of limitation of 
motion, a 10 percent rating will be assigned if there exists 
X-Ray evidence of the involvement of two or more major 
joints, or two or more minor joint groups, to be increased to 
20 percent if that evidence is accompanied by occasional, 
incapacitating exacerbations.  Again, see, 38 C.F.R. § 4.71a, 
Part 4, Diagnostic Code 5003 (1998).

The Court has held that, where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern and that, while a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  See, Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

Finally, it must be noted that VA regulation also provides 
for the Board's referral of an increased rating issue back to 
the RO for further consideration of the matter on an extra-
schedular basis in all those exceptional cases where the 
schedular evaluations are found to be inadequate, the 
governing norm in these exceptional cases being:  A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular standards.  See, in this regard, 38 C.F.R. 
§ 3.321(b)(1) (1998).

First Issue
Entitlement to service connection for bilateral hearing loss:

The veteran contends that she is entitled to be service-
connected for bilateral hearing loss.

A review of the service medical records reveals the following 
levels of hearing loss at different times during service:

January 
1978


HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
25
15
15
LEFT
15
15
20
10
15


February 
1983


HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
20
10
LEFT
15
10
25
25
15


March 
1984


HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
30
30
25
LEFT
15
20
25
25
20


March 
1985


HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
25
30
25
LEFT
10
20
25
25
15


June 1986


HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
30
30
20
LEFT
10
10
30
25
20


January 
1990


HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
25
30
25
LEFT
10
20
25
35
15

In addition to the above, no competent evidence demonstrating 
the manifestation of bilateral hearing loss, as defined for 
VA purposes under § 3.385, within the one-year period 
immediately following the veteran's separation from active 
military service is of record.

The record is also devoid of competent evidence demonstrating 
the manifestation of bilateral hearing loss, as defined for 
VA purposes, at any time.  This includes the report of a VA 
audiological examination that was conducted in September 
1996.  According to this report, the veteran said that she 
had had decreasing hearing since 1986 in both ears.  However, 
she denied any pain, drainage, tinnitus, medical treatment or 
surgery for her ears or hearing and said that, while she was 
exposed to excessive noise in the military, she did use ear 
protection.  She also stated that her last hearing test was 
conducted in Stuttgart in August 1995.  (The Board notes that 
the report of this last examination of August 1995, 
presumably the veteran's separation examination, is not of 
record but that a remand to attempt to secure this evidence 
is unnecessary, insofar as the record demonstrates not only 
that bilateral hearing loss, as defined for VA purposes, has 
never been manifested in the past but that, currently, such a 
diagnosis is not warranted, which necessarily means that the 
Caluza criterion of a present disability is not met and that, 
consequently, the claim cannot be reviewed on the merits due 
to its being not well grounded.)

In the opinion of the examiner who subscribed the above 
report of September 1996, the results of the audiological 
evaluation, which are reflected in the following table and in 
the sentence that immediately follows it, represented hearing 
that was "within normal limits" and the thresholds 
represented true organic acuity, bilaterally:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
20
20
LEFT
15
15
15
20
20

The speech recognition scores were reported as 96 and 100 
percent for the right and left ears, respectively.

As noted above, the record is devoid of competent evidence 
demonstrating the manifestation of bilateral hearing loss, as 
defined for VA purposes, at any time.  The appealed claim for 
service connection for bilateral hearing loss is therefore 
not well grounded or capable of substantiation, as the 
veteran has failed in her initial duty to submit competent 
evidence fulfilling the Caluza criteria of both a present 
disability and a nexus between the present disability and 
service.  The fact that the claim is not well grounded 
necessarily means that the Board has not acquired 
jurisdiction over the claim, which has failed and must be 
denied.

Finally, the Board finds it necessary to note that, not only 
has the veteran submitted a claim for service connection that 
is not well grounded, but she has not reported that any 
additional competent evidence exists that, if obtained, would 
render the appealed claim capable of substantiation.  Under 
these circumstances, VA has no further duty to assist her, as 
per the provisions of 38 U.S.C.A. § 5103(a) (West 1991), in 
the development of the appealed claim for service connection 
for bilateral hearing loss.  See, Epps v. Brown, 9 Vet. 
App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).

Second Issue
Entitlement to service connection for a chronic disability
manifested by right knee pain:

The veteran contends that she is entitled to be service-
connected for a right knee disability.

A review of the service medical records reveals that the 
veteran's lower extremities were clinically evaluated as 
normal upon induction in January 1978, although it was noted 
in the report of medical history that the veteran filled out 
and signed at that time that she had suffered non-traumatic 
swelling of the right knee, with fluid being drained from it, 
at age 15, but with no swelling, pain or other problems noted 
since that time.  A similar negative clinical evaluation of 
the veteran's lower extremities was rendered in the report of 
a medical examination that the veteran underwent in June 1986 
and, while the veteran did report multiple complaints of 
problems with her left knee during service, her only 
complaint of any problems with her right lower extremity was 
recorded in January 1988, when she complained of a one-week 
history of pain and tenderness in the right lower leg's 
Achilles tendon area.  She said at that time that there had 
been no trauma or injury and that the pain increased during 
ambulation and while exercising.  The assessment was recorded 
as right Achilles tendon and ankle pain.

No competent evidence of the manifestation of a right knee 
disability at any time during service is of record.

The veteran underwent a VA joints medical examination in 
September 1996, a little over a year after her separation 
from active military service.  According to the resulting 
report, the veteran said that her knees began swelling in 
about 1989, when she would run and the knees "would go out 
of [the] joint," with the left knee being worse.  She said 
that she underwent therapy and had profiles during service.  
Currently, she said that the knees gave out, that she took no 
prescriptions and that she was 36 years old and weighed 210 
lbs., at 5 feet 9 inches of height.  On examination of both 
knees, it was noted that the veteran walked without a limp, 
that there was no swelling or deformity and that other 
impairments such as subluxation, lateral instability, 
nonunion, loose motion, malunion or atrophy were "not 
observed."  The right knee flexed and extended to 102 and 
180 degrees, respectively, and the diagnosis was listed as 
history of degenerative arthritis of the knees.

The Board notes that the above diagnosis was not confirmed by 
radiological studies that were conducted contemporaneously 
with the above examination, as it was noted, in a VA 
radiology consultation report dated in September 1996, that 
anterior/posterior views of both knees showed no significant 
joint space narrowing, no significant degenerative changes 
and no evidence of fracture or dislocation.

The above evidence notwithstanding, the record shows that the 
veteran appealed the RO's October 1996 denial of service 
connection for a right knee disability, insisting in her 
contentions that she was entitled to be service-connected, to 
a compensable degree, for the right knee, "as it is painful 
at least every other day."  (See, in this regard, the 
veteran's Substantive Appeal, VA Form 9, dated in August 
1997.)

Three VA outpatient medical records that were dated in May 
and July 1997 reveal complaints of right knee pain/arthralgia 
and assessments of "probable" and "possible" degenerative 
joint disease ("DJD") of both knees, but with no effusion 
or erythema present.  The assessment was further qualified in 
the July 1997 record, where it was noted that the veteran was 
overweight and that she "could have DJD" in the knees, but 
that X-Rays were being ordered in order to rule it out.

The above X-Rays were obtained and their report, also dated 
in July 1997, reveals again a normal (i.e., negative) study.  
The veteran was thereafter re-examined by VA, in May 1998, at 
which time it was noted that the right knee flexed and 
extended to 134 and 0 degrees, respectively, that stability 
was good and that the veteran walked well without a limp or 
the need of an appliance.  The diagnosis was listed as 
questionable DJD of the left knee, with loss of function due 
to pain, and the examiner also noted that, in his opinion, 
obesity was a factor in the left knee debility.  No diagnosis 
regarding the right knee was recorded, though.

As shown above, a right knee disability was never diagnosed 
during service and, while a question arose in September 1996 
regarding whether the veteran had DJD in the right knee, two 
radiological studies that were done at that time and less 
than a year afterwards have negated the manifestation of any 
chronic disability of the right knee, including DJD.  
Consequently, the Board has no other recourse but to conclude 
that the appealed claim for service connection for a chronic 
disability manifested by right knee pain is not well grounded 
or capable of substantiation, as the veteran has, again, 
failed in her initial duty to submit competent evidence 
fulfilling the Caluza criteria of both a present disability 
and a nexus between the present disability and service.  The 
fact that the claim is not well grounded necessarily means 
that the Board has not acquired jurisdiction over the claim, 
which has failed and must be denied.

Finally, the Board finds it necessary to note that, not only 
has the veteran submitted a claim for service connection that 
is not well grounded, but she has not reported that any 
additional competent evidence exists that, if obtained, would 
render the appealed claim capable of substantiation.  Under 
these circumstances, VA has no further duty to assist her, as 
per the provisions of 38 U.S.C.A. § 5103(a) (West 1991), in 
the development of the appealed claim for service connection 
for a chronic disability manifested by right knee pain.  See, 
Epps v. Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 
Vet. App. 69 (1995).

Third Issue
Entitlement to service connection for allergic 
conjunctivitis:

The veteran contends that she should be service-connected for 
allergic conjunctivitis.

A review of the service medical records reveals a diagnosis 
of conjunctivitis in July 1980, with complaints of a four-day 
history of burning, itching sensation in the right eye 
("O.D."); complaints of "eye pain" in March 1983, with an 
assessment of viral syndrome and varicella; a second 
diagnosis of conjunctivitis, but in the left eye, in May 
1983, with complaints of a three-week history of redness in 
the left eye; and an assessment of giant papillary 
conjunctivitis ("GPC") in June 1993, with complaints of 
itchy eyes.  No other complaints or diagnoses of 
conjunctivitis during service are of record.

The post-service medical evidence in the record pertaining to 
this matter consists of the report of a VA visual examination 
that was conducted in September 1996, pursuant to the 
veteran's having filed a claim for service connection for an 
eye condition several months earlier.  According to this 
report, the veteran complained of itching and burning for 
many years and said that she had been treated with 
vasoconstrictors and antihistamines.  However, it is noted 
that the examination of the eyes was essentially normal and 
that the diagnosis was listed as history of allergic 
conjunctivitis, "now quiescent."

As shown above, the record is devoid of competent evidence of 
the manifestation of a present disability, as the diagnosis 
that was rendered in September 1996 was only of a "history" 
of allergic conjunctivitis, currently quiescent, or inactive.  
The fact that the conjunctivitis has been noted to be 
currently inactive strongly suggests that the disease may be 
seasonal or that at least the allergic manifestation subsides 
on the absence or removal of the allergen.  As noted earlier, 
§ 3.380 mandates that, when this is the case, the disease is 
generally to be regarded as an acute disease, healing with no 
residuals.  In any event, it is clear that at least the 
Caluza criterion of a present disability has not been met in 
the present case.  It is also clear that the Caluza criterion 
of a nexus between the claimed present disability and service 
has not been met either because no such competent evidence is 
of record.  Consequently, the Board has no other recourse but 
to conclude that the appealed claim for service connection 
for allergic conjunctivitis is not well grounded or capable 
of substantiation, as the veteran has, again, failed in her 
initial duty to submit competent evidence fulfilling the 
Caluza criteria of both a present disability and a nexus 
between the present disability and service.  The fact that 
the claim is not well grounded necessarily means that the 
Board has not acquired jurisdiction over the claim, which has 
failed and must be denied.

Finally, the Board finds it necessary to note that, not only 
has the veteran submitted a claim for service connection that 
is not well grounded, but she has not reported that any 
additional competent evidence exists that, if obtained, would 
render the appealed claim capable of substantiation.  Under 
these circumstances, VA has no further duty to assist her, as 
per the provisions of 38 U.S.C.A. § 5103(a) (West 1991), in 
the development of the appealed claim for service connection 
for allergic conjunctivitis.  See, Epps v. Brown, 9 Vet. 
App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).


Fourth Issue
Entitlement to a compensable disability evaluation for scars 
secondary to
an inservice bilateral carpal tunnel syndrome release:

The veteran contends that she is entitled to a compensable 
disability evaluation for the scars that she has on her 
wrists secondary to an inservice bilateral carpal tunnel 
syndrome (CTS) release.

Initially, the Board finds that, in accordance with 
38 U.S.C.A. § 5107(a) (West 1991), and Murphy v. Derwinski, 1 
Vet. App. 78 (1990), the veteran has presented a well-
grounded claim.  The facts relevant to this appeal have been 
properly developed and VA's obligation to assist the veteran 
in the development of her claim (not to be construed, 
however, as shifting from the claimant to VA the 
responsibility to produce necessary evidence, per 38 C.F.R. 
§ 3.159(a) (1998)), has been satisfied.  Id.

The record shows that the service-connected scars are 
currently rated as noncompensable under the provisions of 
Diagnostic Code 7803 of the Schedule, 38 C.F.R. § 4.118, Part 
4, Diagnostic Code 7803 (1998), and in accordance with the 
provisions of 38 C.F.R. § 4.31 (1998), which mandates that a 
noncompensable rating be assigned whenever the Schedule does 
not provide for such a rating and the requirements for a 
compensable evaluation are not met.

Diagnostic Code 7803 provides for a 10 percent rating when 
there is evidence of scars that are superficial and poorly 
nourished, with repeated ulceration, while Diagnostic Code 
7804 provides for a similar rating when there is evidence of 
scars that are superficial, tender and painful, on objective 
demonstration.  38 C.F.R. § 4.118, Part 4, Diagnostic Codes 
7803, 7804 (1998).  Additionally, Diagnostic Code 7805 
mandates that scars may also be rated based on the limitation 
of the function of the part affected.  See, 38 C.F.R. 
§ 4.118, Part 4, Diagnostic Code 7805 (1998).

According to the report of the September 1996 VA joints 
examination, there was a four-centimeter scar between the 
thenar "eminances" of each hand, but both scars were well 
healed, with no tenderness and no muscle wasting or objective 
change in configuration, and the veteran was able to 
approximate the thumb to the fingertips of all fingers and 
the fingertips approximated the proximal transverse crease 
easily.  It was also noted that the veteran, who was right-
handed, grasped with strength and was able to write with her 
right hand.  The pertinent diagnosis was listed as history of 
malfunctioning of hands.

The record shows that, in order to verify whether the 
inservice-diagnosed CTS had recurred, as suggested in a May 
1997 outpatient medical record, the veteran underwent a VA 
nerve conduction study of the median and ulnar nerves of both 
hands in July 1997, the results of which were entirely 
negative.  Also, X-Rays of the veteran's hands obtained in 
September 1996 and July 1997 revealed negative hands.

Finally, the report of the May 1998 VA medical examination 
reveals complaints of the hands giving out, especially over 
activity and cold weather, and objective findings of palmar 
flexion to 78 degrees, bilaterally, radial deviation to 20 
and 19 degrees to the right and left, respectively, and wrist 
ulnar deviation to 44 degrees, bilaterally.  This report also 
reveals the subscribing examiner's comment to the effect that 
"[i]t should be stated that the scars from the carpal tunnel 
release on both palms are excellent and are hardly visible" 
and that "[s]he does not have a positive Tinel's sign."  
The diagnosis was listed as post-operative sequela of 
bilateral CTS.

As noted above, the record does not show that the service-
connected scars are currently poorly nourished, with repeated 
ulceration, tender and painful, or that they currently impair 
the function of the veteran's wrists/hands.  In other words, 
none of the schedular criteria set forth under Diagnostic 
Codes 7803, 7804 and 7805 have been met, which means that the 
claim for a compensable rating for the service-connected 
scars has failed and must be denied.

Finally, the Board also finds that the disability picture 
pertaining to the service-connected scars secondary to an 
inservice bilateral CTS is not unusual or exceptional so as 
to warrant further consideration of this increased rating 
claim on an extra-schedular basis.  A referral to the RO for 
such additional action is therefore not warranted.

Fifth Issue
Entitlement to a disability evaluation in excess of 10 
percent for
a dermatological disability manifested by atopic dermatitis:

The veteran contends that she is entitled to a disability 
evaluation in excess of 10 percent for the service-connected 
atopic dermatitis.

Initially, the Board finds that, in accordance with 
38 U.S.C.A. § 5107(a) (West 1991), and Murphy v. Derwinski, 1 
Vet. App. 78 (1990), the veteran has presented a well-
grounded claim.  The facts relevant to this appeal have been 
properly developed and VA's obligation to assist the veteran 
in the development of her claim (not to be construed, 
however, as shifting from the claimant to VA the 
responsibility to produce necessary evidence, per 38 C.F.R. 
§ 3.159(a) (1998)), has been satisfied.  Id.

The record shows that the service-connected dermatological 
disability is currently rated as 10 percent disabling, by 
analogy, under the provisions of Diagnostic Code 7806 of the 
Schedule, which is the diagnostic code that addresses eczema 
and provides for such a rating when there is evidence of 
exfoliation, exudation or itching involving an exposed 
surface or extensive area.  See, 38 C.F.R. § 4.118, Part 4, 
Diagnostic Code 7806 (1998).

Diagnostic Code 7806 also provides for a 30 percent rating 
when there is evidence of constant exudation or itching, with 
extensive lesions or marked disfigurement, and for 50 percent 
maximum rating when there is evidence of ulceration or 
extensive exfoliation or crusting, with systemic or nervous 
manifestations, or when the disability is exceptionally 
repugnant.  See, 38 C.F.R. § 4.118, Part 4, Diagnostic Code 
7806 (1998).

According to the report of a September 1996 VA skin 
examination, the veteran reported a recurring pruritic rash 
since around 1983, shortly after returning from the service 
in Germany.  The rash occurred on the neck, axilla, chest, 
under the breast and in the pubic area.  She stated that she 
was unable to shave under her arms more frequently than once 
a month because of the irritation.  She also said that she 
had been seen in the past many years ago by Dermatology and 
had been treated variously with antibiotics, topical steroids 
and "Domeboro" soaks.  The rash varied in intensity, 
sometimes flaring with blister formation and fissures.  She 
said that she had used Topicort crème intermittently for the 
past five years, with improvement noted.  She denied a 
history of asthma, hay fever or childhood eczema and stated 
that there was no family history of similar problems.  She 
also denied a seasonal variation to the rash.

According to the above report, there were numerous fine 
"lichenified" papules on the neck, on the "presternal" 
area and in the "inframammary region and, to a much lesser 
extent, in the pubic area.  These areas were hyperpigmented 
as well, but there were no blisters, fissures or even 
erythema at the time of the examination.  No diagnostic tests 
were indicated and the diagnosis was listed as follows:

The patient most likely has atopic 
dermatitis given the chronicity and the 
clinical characteristics.  However, the 
distribution is somewhat atypical and 
irritant contact dermatitis should be 
included in the differential, but [it] 
should respond to the same treatment she 
has used in the past.  Much less likely 
is Hailey-Hailey disease primarily 
because she reports blister[s] and in 
intertriginous areas.  There is no 
clinical evidence to support this 
diagnosis at the present [time].  
However, she was advised to come to MOD 
and request a Dermatology consult if she 
has active blisters in the intertriginous 
areas.

In addition to the above, the pertinent post-service evidence 
in the record includes VA outpatient medical records that 
reveal a May 1997 assessment of skin dryness, for which 
moisturizing lotion was prescribed; July 1997 complaints of a 
skin rash on the upper and lower body that had not cleared 
up; August 1997 complaints of a skin rash, with objective 
findings of a demarcated dark lesion on the skin area of the 
anterior chest and dark patches on the anterior tibia; and 
December 1997 complaints of having still some dermatitis, 
otherwise doing well, with objective findings of a papular 
rash on the chest and an assessment of seborrheic dermatitis.

As shown above, the medical evidence in the record reveals 
that the veteran suffers from a dermatological disability 
that is chronic and currently active.  However, it has not 
been objectively shown that the disability currently is 
productive of constant itching or exudation, extensive 
lesions, marked disfigurement, extensive exfoliation, 
ulceration, crusting or systemic or nervous manifestations, 
or that the disability is exceptionally repugnant.  In other 
words, none of the schedular criteria set forth under 
Diagnostic Code 7806 have been met, which means that the 
claim for a rating in excess of 10 percent for the service-
connected dermatological disability has failed and must be 
denied.

Finally, the Board also finds that the disability picture 
pertaining to the service-connected dermatological disability 
is not unusual or exceptional so as to warrant further 
consideration of this increased rating claim on an extra-
schedular basis.  A referral to the RO for such additional 
action is therefore not warranted.

Sixth Issue
Entitlement to a disability evaluation in excess of 10 
percent for
a left knee disability:

The veteran contends that she is entitled to a disability 
evaluation in excess of 10 percent for the service-connected 
left knee disability.

Initially, the Board finds that, in accordance with 
38 U.S.C.A. § 5107(a) (West 1991), and Murphy v. Derwinski, 1 
Vet. App. 78 (1990), the veteran has presented a well-
grounded claim.  The facts relevant to this appeal have been 
properly developed and VA's obligation to assist the veteran 
in the development of her claim (not to be construed, 
however, as shifting from the claimant to VA the 
responsibility to produce necessary evidence, per 38 C.F.R. 
§ 3.159(a) (1998)), has been satisfied.  Id.

The record shows that the service-connected left knee 
disability was initially rated as noncompensable under the 
provisions of Diagnostic Code 5257 of the Schedule, 38 C.F.R. 
§ 4.71a, Part 4, Diagnostic Code 5257 (1998), and in 
accordance with the provisions of the already cited 38 C.F.R. 
§ 4.31 (1998), when service connection was originally 
granted, in October 1996.  Thereafter, the RO granted the 
currently assigned 10 percent in the rating decision hereby 
on appeal, based on a review of the evidence that was 
associated with the claims folder since the October 1996 
rating decision, particularly the report of the May 1998 VA 
joints examination.  The 10 percent rating was assigned on 
account of the manifestation of painful or limited motion of 
a major joint or group of minor joints under Diagnostic Code 
5010 of the Schedule.  See, 38 C.F.R. § 4.71a, Part 4, 
Diagnostic Code 5010 (1998).

As discussed earlier in the present decision, the report of 
the September 1996 VA joints examination reveals objective 
findings of no swelling, deformity or other impairment such 
as subluxation, lateral instability, nonunion, loose motion, 
malunion or atrophy, measurements of the left knee's flexion 
and extension to 104 and 180 degrees, respectively, and a 
diagnosis of history of degenerative arthritis of the knees.

Also as discussed earlier, the record contains a VA 
radiologic diagnostic report that was produced in September 
1996, revealing normal knees.

Several VA outpatient medical records that were produced in 
1997 reveal continued complaints of left knee pain and the 
examiners' opinions to the effect that the veteran might be 
suffering from DJD, although, also as noted earlier, a second 
set of X-Rays that were obtained in July 1997 again confirmed 
the fact that the veteran's knees were normal, with no 
evidence of DJD.

According to the report of the May 1998 VA joints 
examination, the left knee flexed and extended to 106 and 0 
degrees, respectively, stability was good and the veteran 
walked well without a limp or the need of an appliance.  The 
diagnosis was listed as questionable DJD of the left knee, 
with loss of function due to pain, and obesity as a factor 
contributing to the left knee debility.

As explained earlier, the service-connected left knee 
disability is currently rated as 10 percent disabling under 
the provisions of Diagnostic Code 5003 of the Schedule, even 
though the record reveals no apparent evidence of DJD.  The 
Board is of the opinion, however, that this rating is 
appropriate, at least based on the fact that the veteran does 
have chronic pain and limitation of the left knee's function 
due to pain and weakness.

A 10 percent rating is also warranted for the symptomatic 
removal of the semilunar cartilage (Diagnostic Code 5259); 
limitation of the flexion of the leg to 45 degrees 
(Diagnostic Code 5260); limitation of the extension of the 
leg to 10 degrees (Diagnostic Code 5261); impairment of the 
tibia and fibula manifested by their malunion, with only 
slight knee or ankle disability (Diagnostic Code 5262); and 
for acquired genu recurvatum, of a traumatic origin, with 
weakness and insecurity in weight-bearing objectively 
demonstrated (Diagnostic Code 5263).  See, 38 C.F.R. § 4.71a, 
Part 4, Diagnostic Codes 5259, 5260, 5261, 5262, 5263 (1998).

A 20 percent rating is warranted for impairment of the knee 
manifested by moderate, recurrent subluxation or lateral 
instability (Diagnostic Code 5257); dislocation of the 
semilunar cartilage, with frequent episodes of locking, pain 
and effusion into the joint (Diagnostic Code 5258); 
limitation of the flexion of the leg to 30 degrees 
(Diagnostic Code 5260); limitation of the extension of the 
leg to 15 degrees (Diagnostic Code 5261); and impairment of 
the tibia and fibula that is manifested by their malunion, 
with moderate knee or ankle disability (Diagnostic Code 
5262).  38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5258, 5260, 
5261, 5262 (1998).  And, again, the rating is also warranted 
when there is X-Ray evidence of the arthritic involvement of 
two or more major joints, or two or more minor joint groups, 
with occasional incapacitating exacerbations, but with no 
limitation of motion.  See, 38 C.F.R. § 4.71a, Part 4, 
Diagnostic Code 5003 (1998).

A 30 percent rating is warranted for ankylosis of the knee, 
at a favorable angle in full extension, or in slight flexion 
between 0 and 10 degrees (Diagnostic Code 5256); impairment 
of the knee manifested by severe, recurrent subluxation or 
lateral instability (Diagnostic Code 5257); limitation of the 
flexion of the leg to 15 degrees (Diagnostic Code 5260); 
limitation of the extension of the leg to 20 degrees 
(Diagnostic Code 5261); and impairment of the tibia and 
fibula that is manifested by their malunion, with marked knee 
or ankle disability (Diagnostic Code 5262).  38 C.F.R. 
§ 4.71a, Part 4, Diagnostic Codes 5256, 5257, 5260, 5261, 
5262 (1998).

A 40 percent rating would be warranted for ankylosis of the 
knee, in flexion between 10 and 20 degrees (Diagnostic Code 
5256); limitation of extension of the leg to 30 degrees 
(Diagnostic Code 5261); and impairment of the tibia and 
fibula that is manifested by their nonunion, with loose 
motion, requiring brace (Diagnostic Code 5262).  38 C.F.R. 
§ 4.71a, Part 4, Diagnostic Codes 5256, 5261, 5262 (1998).

Finally, a 50 percent rating would be warranted for ankylosis 
of the knee, in flexion between 20 and 45 degrees (Diagnostic 
Code 5256); and for limitation of the extension of the leg to 
45 degrees (Diagnostic Code 5261); while a 60 percent maximum 
rating would be warranted for extremely unfavorable ankylosis 
of the knee, in flexion at an angle of 45 degrees or more 
(Diagnostic Code 5256).  38 C.F.R. § 4.71a, Part 4, 
Diagnostic Codes 5256 and 5261 (1998).

As discussed above, the record reveals that the veteran's 
left knee is painful.  It does not reveal, however, that the 
service-connected left knee disability currently is 
productive of any type of ankylosis of the left knee; 
dislocation of the semilunar cartilage, with frequent 
episodes of "locking," pain and effusion into the joint;
recurrent subluxation or lateral instability of at least a 
moderate degree; limitation of the knee's flexion to 30 
degrees or less; limitation of the knee's extension to 15 
degrees or more; or malunion or nonunion of the left tibia 
and fibula.

The record does not reveal either that there is X-Ray 
evidence of the arthritic involvement of two or more major 
joints, or two or more minor joint groups, with occasional 
incapacitating exacerbations and no limitation of motion.  In 
other words, none of the schedular criteria set forth under 
Diagnostic Codes 5003, 5256 through 5258 and 5260 through 
5262 have been met, which means that the claim for a rating 
in excess of 10 percent for the service-connected left knee 
disability has failed and must be denied.

Finally, the Board also finds that the disability picture 
pertaining to the service-connected left knee disability is 
not unusual or exceptional so as to warrant further 
consideration of this increased rating claim on an extra-
schedular basis.  A referral to the RO for such additional 
action is therefore not warranted.


ORDER

1.  Service connection for bilateral hearing loss is denied.

2.  Service connection for a chronic disability manifested by 
right knee pain is denied.

3.  Service connection for allergic conjunctivitis is denied.

4.  Compensable disability evaluations for the service-
connected scars secondary to an inservice bilateral carpal 
tunnel syndrome release are denied.

5.  A disability evaluation in excess of 10 percent for the 
service-connected dermatological disability manifested by 
atopic dermatitis is denied.

6.  A disability evaluation in excess of 10 percent for the 
service-connected left knee disability is denied.

CONTINUED ON THE NEXT PAGE



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals







